971 So.2d 892 (2007)
Martin M. BERGER, Appellant/Cross-Appellee,
v.
Melanie J. Gradus BERGER, Appellee/Cross-Appellant.
No. 3D05-1480.
District Court of Appeal of Florida, Third District.
November 28, 2007.
Markus & Winter, Miami; Greene Smith McMillan and Cynthia Greene, Miami, for appellant/cross-appellee.
Beth E. Spiegel, North Miami Beach; Jay M. Levy, Miami, for appellee/cross-appellant.
Before GREEN, WELLS, and SUAREZ, JJ.

Corrected Opinion
SUAREZ, J.
We affirm the lower court's order denying charging lien and awarding attorney's fees and costs in favor of the wife except as to the amount. We reverse on the wife's cross-appeal the amount of attorney's fees and costs awarded. On remand, the wife shall be entitled to 100% of the attorney's fees and costs based on the disparity in income between the parties as pronounced in the final judgment of dissolution of marriage as a result of the husband's greater earning capacity; the voluntary limitation of his income; and the wife's inability to earn. See Berger v. Berger, 954 So.2d 1169 (Fla. 3d DCA 2007).
Affirmed in part, reversed in part, and remanded to recalculate the amount of attorney's fees and costs for the wife.